IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Ashley C. McKnight,                            :
                             Petitioner        :
                                               :
                      v.                       :    No. 670 C.D. 2018
                                               :    Argued: February 11, 2019
State Civil Service Commission                 :
(Department of Human Services),                :
                        Respondent             :



BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE ROBERT SIMPSON, Judge
              HONORABLE P. KEVIN BROBSON, Judge

OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE COHN JUBELIRER                               FILED: March 19, 2019


       Ashley C. McKnight (Applicant) petitions for review of the March 26, 2018
Order (Order) of the State Civil Service Commission (Commission) denying her
appeal and hearing request (Appeal Request). In February 2018, the Commission
issued a decision (Removal Decision) granting the Department of Human Services’
(Department)1 request to remove Applicant’s name from the Civil Service List of
Eligibles for the Registered PRN Nurse classification (List).2                   In response,

       1
           Applicant filed her petition for review with this Court naming the Commission and the
Department as respondents. By letter to this Court dated October 3, 2018, the Department
provided notice that it will not participate in this appeal.
         2
           Commission regulations define an “eligible list” as “[a]n employment list, promotion
list, or reemployment list.” 4 Pa. Code § 91.3. An “eligible” is “[a] person whose name is on an
eligible list.” Id. An eligible can be removed from an eligible list if the appointing authority
raises an objection as to the certification of the eligible. If the Commission sustains the
(Footnote continued on next page…)
Applicant sent the Appeal Request, which the Commission denied because
Applicant did not provide sufficient allegations of discrimination. Applicant now
seeks review of the Commission’s Removal Decision and Order, arguing the
Commission erred in issuing both.


 I.    Facts
       In August 2017, Applicant applied for a registered PRN nurse position at
Torrance State Hospital. (Reproduced Record (R.R.) at 4a.) On December 15,
2017, the Department conditionally offered Applicant employment, contingent
upon completion of a successful background check. (Id. at 7a.) During the
background check, the Department became aware of an incident involving
Applicant while she was employed as a licensed practical nurse with the
Department of Military and Veterans Affairs. (Id. at 8a.) Applicant’s manager
from the Department of Military and Veterans Affairs informed the Department of
an alleged error of Applicant, who was on probationary status at the time. (Id.)
Based upon this information, the Department withdrew its conditional offer of
employment on December 18, 2017.                   (Id. at 13a.)    Shortly thereafter, the
Department notified Applicant that it was requesting the Commission to remove
Applicant’s name from the List based upon the allegations from the negative
employment reference. The Department reasoned that Applicant’s error and not
notifying a supervisor of the error made her an unsuitable candidate for a registered
PRN nurse position.        (Id. at 14a.)     Applicant sent a written response to the

_____________________________
(continued…)
objection, “the appointing authority need not consider the eligible for appointment.” 4 Pa. Code
§ 97.13.



                                               2
Department, arguing that the allegations in the employment reference were false
and were found insufficient to support disciplinary action after investigation by the
Office of General Counsel, Bureau of Professional and Occupational Affairs. (Id.
at 15a.)
       In January 2018, the Commission mailed Applicant a notice of the
Department’s request for removal and notified Applicant of her right to oppose this
action and request a hearing by completing the enclosed response form. The notice
explained that Applicant could challenge her removal by questioning the validity
of the Department’s justification or alleging a claim of discrimination. The notice
also informed Applicant that if she did not request a hearing, a determination
would be made “based solely upon [her] written response and any supporting
documentation.” (Id. at 18a.) Applicant, pro se, filed the form opposing the
removal and attached a written response, a letter of recommendation, and her
résumé in support.        In her letter, Applicant denied the allegations in the
employment reference and recounted her positive employment history, which
included no complaints or disciplinary actions. She also cited the lack of official
discipline after the Office of General Counsel’s investigation. On the section of
the response form providing the option to either request or decline a hearing,
Applicant checked both the box affirmatively requesting a hearing and the box
declining to request a hearing.3 (Id. at 20a-25a.) No hearing was scheduled, and
the Commission, considering Applicant’s written response and corresponding

       3
          The relevant section of the response form stated “[d]o you request an opportunity to
appear before the executive director or designee to present oral argument in response to this
request?” (R.R. at 20a.) Applicant checked the box reading “YES, I would like to appear before
the Executive Director or Designee.” (Id.) Above this, Applicant wrote, “Letter is not
sufficient.” (Id.) Applicant also checked the adjacent box reading, “NO, my written response
adequately states my position.” (Id.)



                                              3
documentation, decided to grant the Department’s request. (Id. at 26a.) In its
Removal Decision, the Commission notified Applicant it was removing her name
from the List for two years retroactive to January 12, 2018, the date upon which
the Department requested removal. The Commission also informed Applicant that
she may appeal the Removal Decision by completing the enclosed form. Pursuant
to Section 905.1 of the Civil Service Act,4 71 P.S. § 741.905a, the Commission
specified in its Removal Decision that an appeal could only be based on a claim of
discrimination, not disagreement with the final decision. (Id.)
       Applicant completed the form to appeal. Under the section entitled “Types
of Discrimination Alleged,” Applicant selected “Other Non-Merit Factors
(Explain).” (Id. at 29a.) In an attached letter, Applicant contested the removal of
her name from the List, reiterating her denial of the accusation and asserting
“Torr[a]nce State Hospital has discriminated against me in the fact that they denied
me employment . . . on the basis of a negative employment reference” containing
“false allegations that were investigated and unfounded.” (Id. at 31a.) Applicant
also argued that the Department of Military and Veterans Affairs discriminated
against her “by providing false accusations to potential employers.” (Id.) The
Commission then issued its Order denying Applicant’s Appeal Request, reasoning
that Applicant had not detailed any acts that would constitute discrimination.
Applicant now petitions for review.


       4
         Act of August 5, 1941, P.L. 752, as amended, added by Section 25 of the Act of August
27, 1963, P.L. 1257, 71 P.S. § 741.905a. Specifically, Section 905.1 prohibits discrimination in
various aspects of employment, including recruitment or promotion. Section 905.1 is being
repealed, effective March 28, 2019. Act of June 28, 2018, P.L. 460, 71 Pa. C.S. §§ 2101–3304.
Although it does not alter our decision here, we note that the updated section, 71 Pa. C.S. § 2704,
is substantially similar to the current version of Section 905.1.



                                                4
II.    Issues
       Before this Court,5 Applicant, who is now represented by counsel, argues
that the Commission erred both in issuing its Removal Decision and in denying her
Appeal Request. Applicant contends that the Commission’s Removal Decision
was not based upon merit-related criteria because the alleged incident forming the
basis for the Removal Decision was remote in time and a one-time occurrence, as
demonstrated by her overall positive professional history and lack of formal
discipline. Applicant also asserts that the Commission should have granted her
request for a hearing prior to its Removal Decision. Even if her request for a
hearing was not clear, Applicant argues, the Commission should have exercised its
discretion to schedule a hearing.            Mentioning that in two cases where the
Commission provided hearings, the petitioners were male, Applicant also implies
the Commission abused its discretion when it did not provide her, a female, with a
hearing. With regard to the Commission’s Order denying the Appeal Request,
Applicant argues that the Commission abused its discretion and erred as a matter of
law when it dismissed her Appeal Request for insufficient allegations of
discrimination because she should have been able to appeal the Department’s
justification for requesting removal. Alternatively, Applicant argues that she did
make sufficient allegations of discrimination in her Appeal Request, as the


       5
          Our review “is limited to determining whether constitutional rights have been violated,
whether an error of law has been committed, whether the provisions of 2 Pa. C.S. §§ 501–508
(related to practice and procedure of Commonwealth agencies) have been violated, or whether
the factual findings are supported by substantial evidence.” Allen v. State Civil Serv. Comm’n,
992 A.2d 924, 927 n.2 (Pa. Cmwlth. 2010). Additionally, the Commission’s decision to deny
Applicant’s Appeal Request “is a matter of administrative discretion and as such will only be
reversed for an abuse of discretion.” Reck v. State Civil Serv. Comm’n, 992 A.2d 977, 979 (Pa.
Cmwlth. 2010).



                                               5
negative employment reference was false, no disciplinary action was taken, and
she has a positive work history.
       The Commission, citing Frankowski v. State Civil Service Commission, 68
A.3d 1020 (Pa. Cmwlth. 2013) (Frankowski I), responds that its Removal Decision
is not a final order appealable to this Court. Further, the Commission asserts that
its Order, the only reviewable decision before this Court, was proper.           The
Commission contends that Applicant did not meet the legal standard to show
specific acts of discrimination; thus, the Commission did not abuse its discretion
when it denied the Appeal Request. Nevertheless, the Commission asserts that its
Removal Decision was merit-related and Applicant’s contention otherwise does
not succeed. The Commission urges us to affirm the Order denying Applicant’s
Appeal Request.


III.   Discussion
   a. Removal Decision
       Applicant contests the Commission’s Removal Decision, arguing that it was
based on non-merit criteria. Applicant cites to Management Directive 580.34,
which governs the procedure for removal of eligibles and requires that the removal
be for merit-related reasons.      According to Applicant, the allegations in the
negative employment reference could not be considered merit-related because they
are false and did not lead to disciplinary action. Further, Applicant argues that the
Removal Decision was in error because the Commission did not allow her a
hearing nor did it consider all the documentation she provided in opposition to her
removal from the List.       The Commission argues that, in accordance with
Frankowski I, the Removal Decision is not reviewable by our Court.



                                          6
      The Administrative Agency Law provides that an aggrieved person with a
direct interest in an adjudication of a Commonwealth agency has the right to
appeal that adjudication. Section 702 of the Administrative Agency Law, 2 Pa.
C.S. § 702. An “adjudication” is any “final order, decree, decision, determination
or ruling by an agency affecting” the rights or obligations of a party in the
proceeding. Section 101 of the Administrative Agency Law, 2 Pa. C.S. § 101.
Therefore, we are able to review the Removal Decision only if it is an adjudication
within the meaning of the Administrative Agency Law. In Frankowski I, we were
faced with a similar issue as the one we are faced with here.             There, the
Department of Labor and Industry requested the Commission remove an
applicant’s name from an eligible list for a position for which the applicant applied
after a background check revealed the applicant’s criminal history. Frankowski I,
68 A.3d at 1022. The applicant requested a hearing to oppose the removal, which
was granted, and the Commission thereafter decided to remove the applicant from
the eligible list. Id. The applicant appealed that decision to this Court, arguing the
merits of the Commission’s decision. Id. at 1024. Citing the requirements of
Section 702 of the Administrative Agency Law and the definition of adjudication,
we noted that the applicant, as a prospective employee, had no property right or
vested interest in the position. Id. at 1025. Because of this, we determined that the
“Commission’s decision to remove [the applicant’s] name from the [e]ligible [l]ist
was not an adjudication, and thus, [the applicant] could not appeal from the
Commission’s decision” under Section 702 of the Administrative Agency Law.
Frankowski I, 68 A.3d at 1025. We acknowledged that the Civil Service Act “does
not grant prospective employees the right to appeal a merit-related eligible list
removal.” Id. Moreover, we reasoned that if probationary employees are not



                                          7
provided with a right of appeal following termination for unsatisfactory work
under the Civil Service Act, then certainly prospective employees also have “no
right to a hearing simply because [they were] not offered employment for a reason
not contrary to law.” Id. In the present case, like the applicant in Frankowski I,
Applicant argues the merits underlying the Removal Decision. However, under
our precedent, the Removal Decision is not an adjudication because Applicant is a
prospective employee without a right or interest affected by it; thus, we cannot
review the Removal Decision.
      Further, to the extent that Applicant contends she was deprived of a hearing
to oppose the requested removal of her name from the List, we discern no error in
the Commission’s discretionary decision not to provide a hearing. First, as a
prospective employee, Applicant did not have a right to a hearing. Id. Section
7(b)(1)(a), (b) of Management Directive 580.34 states that an eligible “may request
an opportunity for oral argument,” and the Commission “may grant or deny the
request for oral argument.”     Management Directive 580.34 § 7(b)(1)(a), (b)
(emphasis added). We have acknowledged the broad discretion afforded to the
Commission through this Management Directive to grant or deny hearing requests
in Mansfield v. State Civil Service Commission, 68 A.3d 1062, 1063 (Pa. Cmwlth.
2013).   In that case, an applicant petitioned for review of the Commission’s
decision to remove applicant’s name from an eligible list, which we quashed
because the decision was not an adjudication. Id. Nonetheless, we addressed the
applicant’s argument that the Commission should have provided him with an
evidentiary hearing on the merits. We rejected this contention, noting that the
applicant “had no right to an evidentiary hearing,” and “[t]he seven and one-half
minutes of argument he received was by the grace of the Commission.” Id. at



                                        8
1067. Similar to the applicant in Mansfield, Applicant argues that she was entitled
to a hearing, but the Management Directive governing the procedure leaves the
decision to hold a hearing within the sole discretion of the Commission.
       Although Applicant did check both the box requesting a hearing and the box
declining a hearing on her response to the request for removal, this error does not
entitle her to a hearing nor does it require the Commission to exercise its discretion
to provide her one. In a similar case, an applicant who was responding to a request
for removal of her name from an eligible list checked the box on the form
declining a hearing. Patterson v. State Civil Serv. Comm’n (Pa. Cmwlth., No.
1777 C.D. 2012, filed Mar. 13, 2013), slip op. at 2.6 Nonetheless, in a written
explanation attached to the form, the applicant “reserve[d] the right to appear in
person” in the event that the agency requesting removal provided more information
to the Commission. Id. at 3. The Commission did not hold a hearing but made the
decision to remove the applicant’s name from the eligible list based upon the
documentation submitted by the agency and the applicant. Id. at 4. Before this
Court, the applicant argued that the Commission should have provided her a
hearing, as she made clear in her letter that she wanted a hearing if the
Commission was going to rely upon the agency’s allegations.                   Id. at 9. We
disagreed, holding that while the applicant may have reserved the right to request a
hearing in her written response, contrary to the box she checked on the form, it was
ultimately within the Commission’s discretion to grant or deny a hearing. Id. at 10.




       6
         Patterson, an unreported opinion, is cited for its persuasive value in accordance with
Section 414(a) of the Commonwealth Court’s Internal Operating Procedures. 210 Pa. Code
§ 69.414(a).



                                              9
Here, Applicant’s request, albeit ambiguous, similarly was subject to the discretion
of the Commission.7
       Accordingly, we cannot review the Commission’s Removal Decision, and
we discern no constitutional violation or abuse of discretion in the Commission’s
decision not to provide Applicant with a hearing.


   b. Order Denying Appeal Request
       Applicant next argues that the Commission abused its discretion by denying
her Appeal Request. First, Applicant appears to contest the narrow scope of the
appeal, which only allowed her to allege discrimination. Applicant argues that this
standard is contrary to the one iterated by the Commission prior to the Removal
Decision, which allowed her to oppose the removal by challenging the
Department’s justification. Second, Applicant contends that she did make specific


       7
          To the extent Applicant argues in her Reply Brief that the Commission abused its
discretion by denying her a hearing to oppose the removal of her name from the List because she
is female, we are constrained to disagree. In her Appeal Request, Applicant raised no challenge
to her not having a hearing to oppose the proposed removal and did not allege discrimination on
the basis of sex. Because Applicant did not raise this before the Commission, this issue is
waived. Section 703 of the Administrative Agency Law, 2 Pa. C.S. § 703. Moreover, although
the applicants in Frankowski I, (and Frankowski v. State Civil Service Commission (Pa. Cmwlth.,
No. 1706 C.D. 2012, filed June 25, 3013) (Frankowski II)), and Mansfield, to whom the
Commission provided pre-removal hearings were male, it does not necessarily follow that the
Commission denied Applicant a hearing because she is female, particularly when Applicant
alleges no other evidence of discrimination. (Applicant’s Reply Brief at 4.) Applicant’s reliance
upon Frankowski I & II and Mansfield is inapposite. While the applicants in those cases were
provided a hearing to present evidence contesting the requesting agency’s justification for
removal, we did not review the Commission’s discretionary decision to have a hearing nor its
motivation in exercising that discretion. Additionally, Applicant does not assert any evidence
showing that the Commission’s exercise of discretion in such situations was motivated by an
applicant’s gender. Therefore, without more, there is not sufficient evidence of gender-
motivated discrimination in the Commission’s grant and denial of hearings.



                                               10
allegations of discrimination, summarizing the supporting documentation she
provided to the Commission, in which she denied the alleged incident and showed
a good work record without formal discipline. Applicant urges this Court to
interpret Section 905.1 of the Civil Service Act to generally “provide redress for
mistakes” beyond the “traditional forms of discrimination.” (Applicant’s Reply
Brief at 8 (quoting Debra Punsky Rand, An Examination of Discrimination under
the Pennsylvania Civil Service Act, 25 DUQ. L. REV. 209, 251 (1987)).) The
Commission, relying upon the Civil Service Act, contends that Applicant could
only challenge the Removal Decision through a showing of discrimination.
Further, the Commission argues that the Removal Decision was based upon merit
factors and there was no discrimination.
      We begin with Management Directive 580.34 again, as it governs the
removal procedure for eligibles, including the appeal of a decision to remove an
eligible. Section 7(c)(2) of Management Directive 580.34 provides, in relevant
part, that if a decision to remove an eligible’s name is made, “an appeal can be
filed to request a hearing before the Commission.” Management Directive 580.34
§ 7(c)(2). However, the appeal “can only be made pursuant to Section 905.1 of the
Civil Service Act,” and cannot be made “simply because the eligible does not
agree with the decision.” Management Directive 580.34 § 7(c)(2). Section 905.1
of the Civil Service Act is an express prohibition of discrimination on the basis of
non-merit factors. 71 P.S. § 741.905a. It provides:


      No officer or employe of the Commonwealth shall discriminate
      against any person in recruitment, examination, appointment, training,
      promotion, retention or any other personnel action with respect to the
      classified service because of political or religious opinions or
      affiliations because of labor union affiliations or because of race,
      national origin, or other non-merit factors.

                                           11
Id.
      With this in mind, we first address Applicant’s argument that the
Commission applied the wrong standard to her Appeal Request. The Management
Directive governing the Commission’s actions clearly limits the scope of appeal in
these proceedings to allegations of discrimination under Section 905.1 of the Civil
Service Act.    As such, the Commission was within its authority to direct
Applicant’s appeal to address only potential claims of discrimination. Further,
Applicant’s contention that the Commission “failed to abide by its own letter”
prior to the Removal Decision, which allowed Applicant to challenge the
Department’s justification for requesting her removal from the List, is contrary to
the express language of the Management Directive. Applicant’s only opportunity
to challenge the underlying justification for her removal was in her written
response opposing the removal, and she did challenge the justification at that time.
However, upon the Commission’s Removal Decision, Applicant’s ability to
challenge was limited only to allegations of discrimination, pursuant to the express
language of the Management Directive. The Commission notified Applicant of
this in its Removal Decision, where it stated that Applicant could appeal the
Removal Decision only on grounds of discrimination.
      We turn next to Applicant’s argument that her allegations of discrimination
were sufficient. Section 105.12(c) of the Commission’s regulations elaborate upon
what constitutes sufficient allegations of discrimination for purposes of requesting
an appeal under Section 905.1 of the Civil Service Act, stating:

      (c) [a]ppeals alleging discrimination which do not include specific
      facts relating to discrimination may be dismissed. Specific facts
      which should appear on the appeal form include:


                                         12
      (1) The acts complained of.
      (2) How the treatment differs from treatment of others similarly
      situated.
      (3) When the acts occurred.
      (4) When and how the appellant first became aware of the alleged
      discrimination.

4 Pa. Code § 105.12(c) (emphasis added).               When a petitioner alleges
discrimination under Section 905.1 of the Civil Service Act, the petitioner has the
initial burden of producing evidence to support a prima facie case of
discrimination. Cola v. State Civil Serv. Comm’n, 861 A.2d 434, 436 (Pa. Cmwlth.
2004). Only if the petitioner can establish a prima facie case does the burden shift
to the appointing agency to provide a legitimate nondiscriminatory reason for the
action at issue. Id. In reviewing such cases for sufficient allegations, we have
noted that “mere general and conclusory allegations of discrimination are not
adequate;” rather, “[t]here must be specific factual allegations of discrimination
within the context of Section 105.12(c).” Allen v. State Civil Serv. Comm’n, 992
A.2d 924, 929 (Pa. Cmwlth. 2010). Therefore, “[t]he Commission may dismiss,
sua sponte, an appeal for what is, in effect, a failure to state a cause of action for
discrimination under Section 905.1” of the Civil Service Act. Craig v. State Civil
Serv. Comm’n, 800 A.2d 364, 365 (Pa. Cmwlth. 2002).
      In Craig, the petitioner challenged with the Commission his discharge from
a position with the Department of Environmental Protection, alleging
discrimination on the basis of race, sex, and disability. The Commission denied
his request for a hearing for insufficient allegations of discrimination. Id. We
agreed with the Commission that the petitioner’s allegations of sex and disability
discrimination were insufficient because they were general and conclusory, such as
a mere allegation that a coworker stated that “disability laws [were] not important”


                                         13
without any additional factual support. Id. at 366. However, we determined that
the petitioner’s claim of racial discrimination was sufficient. Id. The petitioner
had factual support, alleging high rates of discharge for minorities and unequal
distribution of work on the basis of race, which we concluded “fulfill[ed] four of
the requirements set forth in 4 Pa. Code § 105.12(c), at least to the degree that” it
warranted a hearing. Craig, 800 A.2d at 366.
      By contrast, in Reck v. State Civil Service Commission, we determined that a
petitioner had not provided sufficient allegations of discrimination to be granted a
hearing. 992 A.2d 977, 980 (Pa. Cmwlth. 2010). There, the petitioner sought a
hearing to challenge his transfer and reassignment of employment. In both his
original request for a hearing and request for reconsideration, the petitioner alleged
the transfer and reassignment was for non-merit factors. Id. at 979. In the request
for reconsideration, the petitioner alleged he was discriminated against for “his
over fifteen years of experience and twenty years of ‘active union involvement.’”
Id.   We affirmed the Commission’s denial of the petitioner’s request for
reconsideration, agreeing that there were insufficient allegations of discrimination.
Id. at 980. We determined that the petitioner’s “central allegation that he was
transferred and reassigned due to non-merit factors . . . [was] unsupported by any
facts.” Id. at 979. Because the petitioner had not alleged facts about differing
treatment or awareness of the discrimination, as required under 4 Pa. Code
§ 105.12, we concluded that the petitioner’s allegations of discrimination were
conclusory and insufficient. Id. at 980.
      In the present case, we first note that Applicant marked “other non-merit
factors” as the type of discrimination she was alleging on the appeal form she
completed. While non-merit factor is not defined in the Civil Service Act, merit



                                           14
criteria must be job-related and relevant to the execution of the employee’s duties.
Balas v. Dep’t of Pub. Welfare, 563 A.2d 219, 223 (Pa. Cmwlth. 1989).
Applicant’s allegations of discrimination are similar to those made by the
petitioner in Reck. Applicant contends that she was discriminated against, but
merely recites again that the alleged incident in the employment reference was
false, there was never disciplinary action taken, and she has a good history working
as a nurse. Applicant does not allege discriminatory acts, different treatment from
others similarly situated, when the acts occurred, or how she became aware of the
discrimination.   4 Pa. Code § 105.12.        In essence, Applicant reargues the
underlying justification of the Department’s request for removal. Further, we
cannot say that the Department’s underlying justification was not merit-related, as
the allegation related to Applicant’s past performance in nursing employment. In
short, Applicant’s allegations of discrimination are conclusory, and the
Commission did not abuse its discretion in denying her appeal.


IV.   Conclusion
      The Commission’s Removal Decision is not an adjudication that is
reviewable by this Court; therefore, we quash Applicant’s Petition for Review to
the extent it challenges the Removal Decision. Further, Applicant did not provide
sufficient allegations of discrimination in her Appeal Request. Therefore, we find
no abuse of discretion in the Commission’s Order denying Applicant’s Appeal
Request and, accordingly, affirm the Order.


                                      _____________________________________
                                      RENÉE COHN JUBELIRER, Judge




                                        15
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Ashley C. McKnight,                      :
                         Petitioner      :
                                         :
                   v.                    :   No. 670 C.D. 2018
                                         :
State Civil Service Commission           :
(Department of Human Services),          :
                        Respondent       :


                                      ORDER


      NOW, March 19, 2019, Ashley C. McKnight’s Petition for Review with
respect to the February 16, 2018 decision of the State Civil Service Commission to
remove her name from the list of eligible candidates for the position of Registered
PRN Nurse is QUASHED. The Order of the State Civil Service Commission
mailed on March 26, 2018, denying the request for appeal is AFFIRMED.



                                       _____________________________________
                                       RENÉE COHN JUBELIRER, Judge